Citation Nr: 1534481	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-47 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation greater than 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable evaluation for spermatocele. 

3. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, granted service connection for PTSD and for spermatocele, and assigned initial disability ratings of 10 and zero percent, respectively.  In a November 2009 rating decision, the RO increased the initial rating for PTSD to 70 percent.

In March 2011, the Board remanded the case for additional evidentiary development as to the initial rating claims on appeal.  In that decision, the Board also assumed jurisdiction over a TDIU claim raised in conjunction with the increased ratings on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded that claim as well. 

In November 2012 and June 2014, the Board remanded the case for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1. PTSD is not manifest at any point during the appeal period by total impairment in occupational and social functioning. 

2. Spermatocele has not resulted in any urinary or renal symptoms and has not been shown to result in any other significant symptoms.  

3. Service-connected disabilities, by themselves, do not preclude the Veteran from obtaining and following a substantially gainful occupation.
CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014). 

2. The criteria for a compensable evaluation for spermatocele have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.115a, 4.115b, Diagnostic Code 7529 (2014).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

The RO provided a pre-adjudication VCAA notice by letter dated in February 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings, and for the effective date of the claims.  The RO also provided a pre-adjudication VCAA notice by letter dated in June 2011 with regard to the Veteran's claim for a TDIU.  The Veteran was notified of the evidence needed to substantiate the claim for a TDIU.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In March 2011, November 2012, and June 2014, the Board remanded the Veteran's claims to provide him with a notification letter pertinent to the issue of TDIU, to obtain outstanding treatment records, and to afford the Veteran examinations to determine the severity of his PTSD, spermatocele, and to assess the impact his service-connected disabilities have on his ability to maintain substantially gainful employment.  The Agency of Original Jurisdiction (AOJ) obtained treatment records and issued the required notice letter with regard to the TDIU claim.  However, the record shows that the Veteran failed to report for the examinations scheduled in November 2014 and that a letter was sent to his address of record informing him of the day, time, and location of his examinations.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was afforded VA examinations in January 2013 and February 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the evidence does not show that the PTSD or spermatocele have undergone a material change to require a re-examination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disabilities have not significantly changed and will result in a uniform ratings for the entire appeal period.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.




PTSD

In a July 2008 rating decision, the Veteran was granted service connection for PTSD and assigned a 10 percent evaluation under Diagnostic Code 9411, effective July 7, 2008.  Subsequently, in a November 2009 rating decision, the RO granted a 70 percent evaluation for PTSD, effective July 7, 2008.

A 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In February 2008, the Veteran underwent an in-service psychiatric examination.  The examiner reported that the Veteran got along with the public, coworkers, and supervisors.  He was able to learn new procedures and follow complex instructions.  The examiner noted that the Veteran had a problem dealing with work stress, had anxiety, and had poor sleep.  The Veteran lived in the barracks and was able to bathe, dress, and feed himself.  He kept to himself more than he used to, but got along with his father, siblings, girlfriend, and friends.  The Veteran was neatly groomed and dressed.  He behaved normally, was pleasant, cooperative, and polite.  The examiner indicated that the Veteran good impulse control, memory, and concentration.  The Veteran was assigned a GAF score of 65.

In April 2009 and August 2009, the Veteran was seen by Dr. W. A. for his PTSD.  Dr. W. A. stated that the Veteran needed additional group treatment.  She noted that the Veteran needed distancing in his relationship with his fiancé.  Dr. W. A. assigned a GAF score of 36.  She opined that the Veteran had difficulties in the following areas: social functioning, employment functioning, family relationships, judgment-related issues, reasoning, and mood.  She elaborated that he had a marked pattern of social isolation since his return from Iraq.  The Veteran also exhibited difficulty at work with authority figures manifested by arguments and homicidal ideation.  The Veteran struggled with memories of the past and had a major depressive episode.

In January 2013, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The VA examiner assigned a GAF score of 70.  He elaborated that the Veteran maintained meaningful relationships, exhibited generally good occupational, educational, social, and interpersonal functioning.  The Veteran maintained good relationships with his co-workers and maintained a 3.7 grade point average in his college program.  The Veteran got married in 2010.  He enjoyed going out to dinner, hunting, and spending time with his dogs.  At the time of the examination, he had been employed for 4 years doing electrical calibrations for Lockheed Martin.  The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In a February 2013 VA opinion, these findings were again confirmed by the VA examiner.

Additionally, VA treatment records dated in February 2015 show that the Veteran is still employed at Lockheed Martin.

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  See Sellers, Mauerhan.  Although he has significant impairment in most areas of occupational and social functioning, the Veteran is not totally impaired.  The Veteran is employed and maintains a relationship with his wife.  He also hunts and enjoys going out for dinner.  Furthermore, the Veteran's PTSD has not been productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds a preponderance of the evidence is against the Veteran's claim, and a 100 percent disability evaluation for PTSD is not warranted.  38 C.F.R. 4.130, Diagnostic Code 9411.

Spermatocele

Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  The Veteran's service-connected spermatocele has been rated as 0 percent disabling by analogy to Diagnostic Code 7529 for benign neoplasms of the genitourinary system.  Under Diagnostic Code 7529, that disability should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b. 

Diagnostic Code 7529, the code for benign neoplasms of the genitourinary system, provides that the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Voiding dysfunction should be rated as a particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115.  

The evidence clearly shows that the Veteran does not experience urinary leakage, obstructive voiding, or renal dysfunction.  In February 2008, the Veteran was afforded an examination that showed a small cyst on the left side of the scrotum that was slightly tender.  There were no abnormalities reported regarding the Veteran's renal function or urinary track function.  The February 2013 VA examination showed normal kidney and urinary track function.  Additionally, the Veteran's treatment records are silent regarding complaints of urinary leakage, obstructive voiding, or renal dysfunction.  The evidence indicates that the Veteran does not experience any voiding dysfunction or renal dysfunction due to spermatocele.  Consequently, the Veteran is not entitled to a compensable rating for his service-connected spermatocele based on voiding dysfunction or renal dysfunction.  

Although a small cyst on the left side of the scrotum that was slightly tender was noted on examination in February 2008, no functional impairment was noted.  Additionally, the penis and testicles were evaluated as normal.  The Veteran is not entitled to a compensable rating under any applicable diagnostic code for spermatocele.

The Veteran has not met the criteria for a compensable rating at any time during the appeal period for his spermatocele.  Therefore, the Board finds a preponderance of the evidence is against the Veteran's claim for a compensable evaluation, and the claim is denied.  38 C.F.R. §§ 4.20, 4.115a, 4.115b, Diagnostic Code 7529

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's psychiatric disability results in social and occupational impairment.  Additionally, the Veteran's spermatocele is productive of a benign neoplasm of the genitourinary system without urinary or renal impairment.  These are precisely the schedular criteria under which these disabilities are rated.  There is no indication of any factor outside the rating schedule. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran has had a combined disability rating of 90 percent since July 7, 2008.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  The Veteran has several service-connected disabilities, but claims he cannot work, because of his service-connected PTSD.

Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities - in particular, his service-connected PTSD.

In February 2008, the Veteran underwent an in-service psychiatric examination.  The examiner reported that the Veteran got along with the public, coworkers, and supervisors.  He was able to learn new procedures and follow complex instructions.  The examiner noted that the Veteran had a problem dealing with work stress, and had anxiety and poor sleep.  

In April 2009 and August 2009, the Veteran was seen by Dr. W. A. for his PTSD.  Dr. W. A. stated that the Veteran needed additional group treatment.  She noted that the Veteran exhibited difficulty at work with authority figures manifested by arguments and homicidal ideation.  The Veteran struggled with memories of the past and had a major depressive episode.

In June 2011, the AOJ sent the Veteran a letter informing him of the requirements for a TDIU.  The letter included enclosures for VA Form 21-8940, VA Form 21-4142, and VA Form 21-4138.  The Veteran did not return these forms.  However, he did submit a letter from his employer.  In January 2012, the Veteran was placed on unpaid administrative leave after he was charged with a felony offense.  The letter from the Veteran's employer indicated that he would remain on unpaid leave until his felony charge was resolved and that his employment status would be reviewed approximately every 30 days.

In January 2013, the Veteran was afforded a VA examination to determine the severity of his PTSD.  At the time of the examination, he had been employed for 4 years doing electrical calibrations for Lockheed Martin.  The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In a February 2013 VA opinion, these findings were again confirmed by the VA examiner.  Additionally, VA treatment records dated in February 2015 show that the Veteran is still employed at Lockheed Martin.

The evidence is against a finding that the Veteran is unemployable by reason of his service-connected disabilities.  Although the Veteran was placed on unpaid leave for  a short period of time in January 2012, the Veteran reported that he had been employed at Lockheed Martin during his January 2013 VA examination.  Furthermore, VA treatment records dated in February 2015 show that the Veteran is still employed at Lockheed Martin.  The Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment as he has been employed throughout the appeal period.  Therefore, the claim for a TDIU is denied.  38 C.F.R. § 4.16(b).



ORDER

Entitlement to a rating higher than 70 percent for the service-connected PTSD is denied.

Entitlement to a compensable rating for the service-connected spermatocele is denied.

Entitlement to a TDIU is denied. 




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


